Clerke, Justice.
The only question submitted for my consideration in this case is, whether an assignment by virtue of a statute of a sister sovereignty operates as a transfer of a bankrupt’s effects in this state, so as to supersede the liens of creditors here, under attachments issued out of this court.
This question has been so fully discussed in Hoyt agt. Thompson, (1 Selden, 320,) in the court of appeals, that I consider it unnecessary to elaborate it on the present occasion. The opinions delivered by judges Ruggles and Paige, and the reasoning adopted by them are conclusive, clearly showing from the current of authority in this state, that no foreign statutory assignment in bankruptcy created a lien here, so as to deprive creditors of this state of their remedy by attachment under our laws. It is possible, however, that this was not the question upon which the other judges decided the case; although, I presume, if they dissented from judges Ruggles and Paige on this subject, they would, on so important a matter, have expressly signified their dissent.
I, therefore, scarcely think the question an open one, at least in this court, and shall direct that the attaching creditors be paid out of the fund attached, with costs.
*35The case was a proper one for an interpleader, and the plaintiff is, therefore, entitled to retain out of the fund the costs of the action. As to an additional allowance, I shall determine what amount, if any, may be allowed to plaintiff, at some future time, when the other parties may make an application for an allowance.
With regard to the holders of drafts, if any of the fund shall remain after satisfying the attaching creditors, having heard no argument in relation to their rights, I make no disposition of them at present.